


110 SRES 677 ATS: To authorize testimony and legal

U.S. Senate
2008-09-22
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		III
		110th CONGRESS
		2d Session
		S. RES. 677
		IN THE SENATE OF THE UNITED STATES
		
			September 22
			 (legislative day, September 17), 2008
			Mr. Reid (for himself
			 and Mr. McConnell) submitted the
			 following resolution; which was considered and agreed to
		
		RESOLUTION
		To authorize testimony and legal
		  representation in Ramsey, et al. v. Wilson, et al.
	
	
		Whereas, in the case of Ramsey, et al. v. Wilson, et al.,
			 Case No. 06–82, pending in Federal district court in the Southern District of
			 Ohio, the United States has requested testimony from a former employee of the
			 office of Senator George Voinovich;
		Whereas, pursuant to sections 703(a) and 704(a)(2) of the
			 Ethics in Government Act of 1978, 2 U.S.C. 288b(a) and 288c(a)(2), the Senate
			 may direct its counsel to represent employees of the Senate with respect to any
			 subpoena, order, or request for testimony relating to their official
			 responsibilities;
		Whereas, by privileges of the Senate of the United States
			 and Rule XI of the Standing Rules of the Senate, no evidence under the control
			 or in the possession of the Senate may, by the judicial or administrative
			 process, be taken from such control or possession but by permission of the
			 Senate; and
		Whereas when it appears that evidence under the control or
			 in the possession of the Senate may promote the administration of justice, the
			 Senate will take such action as will promote the ends of justice consistent
			 with the privileges of the Senate: Now, therefore, be it
		
	
		That Anthony Condia is authorized to
			 testify in the case of Ramsey, et al. v. Wilson, et al., and related
			 proceedings, except concerning matters for which a privilege should be
			 asserted.
		2.The Senate Legal Counsel
			 is authorized to represent Anthony Condia in connection with the action
			 referenced in section 1 of this resolution.
		
